AIS CAPITAL MANAGEMENT, L.P. October 23, 2013 VIA EDGAR Mr. Daniel L. Gordon Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:AIS FuturesFundIV L.P. Form 10-K for the year ended December 31, 2012 Filed March 22, 2013 File No. 0-52599 Dear Mr. Gordon We thank you for your comment letter of October 15, 2013, relating to the 2012 Annual Report on Form 10-K for AIS Futures Fund IV L.P. (File No. 000-52599) (the “Registrant”).For your convenience of reference, the Staff’s comment is set forth verbatim below, together with Registrant’s response thereto. Form 10-Kfor fiscalyear ended December 31,2012 Statements of Financial Condition, pageF-3 1. Wenote thatyou separatelypresent cash and USgovernment securities deposited with yourfutures brokers separatelyfrom cash and USgovernment securities not held in futurebrokers accounts. Please recastyour balancesheet in futurefilings to aggregate the assets and liabilities of each segment within its respectivelineitem in accordance with Rule 5-02 ofRegulation S-X ortell uswhythis is not appropriate. The cash and US government securities deposited with the futures brokers is separately stated to provide the reader with transparency as to the assets held at the futures broker as compared to what is being held at other financial institutions. This is due to the fact there is different counterparty risk at the futures brokers compared to the other financial institutions.In addition, a portion of the cash and US government securities held at the futures brokers’ accounts is being used to meet margin requirements for the trading of futures contracts.This presentation is consistent with industry practice and is in compliance with accounting principles generally accepted in the United States of America and does not appear to be inconsistent with the disclosure aims of Rule 5-02 of Regulation S-X. It also discloses to the reader the concentration of credit risk that exists at the futures broker with which Registrant conducts a majority of its operations. Registrant acknowledges the following with respect to Registrant's response to the Staff’s comment set forth above. · Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ John Hummel John Hummel Principal AIS Capital Management, L.P.
